DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 02/26/2021.  Claims 4-5, 13, and 15 have been canceled. Claims 1, 6-7, and 16-20 have been amended. Therefore, Claims 1-3, 6-12, 14, and 16-20 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Claim Rejections - 35 USC § 112
1.	The Examiner respectfully withdraws rejections under 35 USC 112 (b) for claims 1-20.  

Previous Claim Rejections - 35 USC § 102
2.	The Examiner respectfully withdraws rejections under 35 USC 102 for claims 1-20.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-3, 6-12, 14, and 16-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon Federal Register Vol. 79, No. 241 December 16, 2014 p. 74618 – 33 (hereinafter Federal Register), in the July 2015 Update: Subject Matter Eligibility (hereinafter July Update) and its appendix and the Interim Guidance for Determining Subject Matter Eligibility for Process Claims in View of Bilski v. Kappos (hereinafter Bilski Guidance) and newer guidelines promulgated in Federal Register Vol. 84, No. 4, 7 January 2019 (hereinafter FedReg2019).  
5.	Under Step 1 of the PEG, Examiner finds that the claims 1, 19, & 20 are directed to at least one statutory category of eligible subject matter delineated in 35 U.S.C. §101.  Examiner however further finds that the claims are directed to abstract ideas as explained below.
6.	Under step 2A, prong 1 of the two-part analysis, claims must be analyzed for subject matter eligibility when the claims recite abstract ideas.  
Claim 1 which is representative of claims 19 & 20 recites:
“generate, by a trigger in response to receiving a request submission associated with a requester from a computing device, a prioritization matrix for the request including one or more entries associated with characteristics of the request submission”, “generate, in response to receiving the request submission, a request attribute vector by extracting attributes of the request from the request submission”, “calculate, a product for each entry of the prioritization matrix by multiplying corresponding entries of the prioritization matrix and the request attribute vector, apply a weighting factor to the product for each entry of the prioritization matrix resulting in weighted products for each entry of the prioritization matrix, accumulate the weighted products into a request quality score indicating an amount of correlation between the prioritization matrix and the request attribute vector”, “in response to determining that an amount of network or processing congestion of computing resources is greater than a predetermined threshold, “select, an entity from among the one or more entity networks to allocate processing resources from in order to reduce the processing burden”, “route one or more received request submissions with corresponding request quality scores through an approval chain, including prepare, for presentation to an approval member or selection of a decision on the one or more request submissions, provide and receive, from the approval member the decision. 
The limitations above demonstrate, independent claims 1, 19, and 20 involve the request/resource management practices and are directed toward the abstract idea of managing how request submissions are evaluated and routed for approval which encompasses “certain methods of organizing human activity” including commercial interactions (i.e., marketing or sales activities or behaviors) and managing personal relationships or interactions between people including social activities, teaching, or following rules or instructions and “mathematical concepts” found within the groupings of abstract ideas discussed in MPEP 2106.04(a)(2).
 The Applicant’s Specification supports the interpretation of certain methods of organizing human activity in at least [¶ 0001] which emphasizes institutions which large numbers of employees, such as universities that have hundreds or thousands of faculty members, are often under a large administration burden when it comes to processing and approving or disapproving employee requests. In some cases, thousands of requests can be submitted-within a very short period of time, which makes adequately reviewing the requests and making decisions in a timely fashion very difficult. As recognized by the present inventors, passing data for faculty identification and request submissions can bog down computer networks across a university campus during high-volume and time-intense request submission periods. Also, in dynamic technological industries, economic, government, and university priorities can be constantly changing, which also makes determining whether or not to approve various faculty-requests difficult.
6.	Claims 1, 19, and 20 are considered certain methods of organizing human activity because as claimed, the limitations of “in response to determining”, “select…an entity”,  “route one or more received request submissions…an approval chain”, “including prepare, for presentation to an approval member for selection of a decision on the one or more request submissions”, “provide and receive from the approval member the decision” pertain to a series of operations an approval member would perform after a request submission evaluated (i.e., scored) and routed for a decision. In this way, the limitations can be reasonably characterized as commercial interactions (i.e., marketing or sales activities or business relations) of managing how request submissions are routed from a requester to an approval member at an institution for a decision. Additionally, the limitations recite “generate”, “calculate”, “apply”, and “accumulate” pertain to mathematical relationships and calculations for evaluating request submissions by calculating a request quality score for allocating the request submission(s).  It is important to note that a mathematical concept need not be expressed in mathematical symbols because words in a claim operating on data to solve a problem can serve the same 
7.	Regarding Step 2A [prong 2], independent claims 1, 19, and 20 include the following additional elements which do not amount to a practical application:
“one or more servers”, each including server processing circuitry including “a first correlation register” configured to store a first vector, and “a second correlation register” configured to store a second vector, “an entity computing device” and “a non-transitory computer readable medium” coupled to the server processing circuitry storing machine-executable instructions; “a network;” and “at least one computing device in communication”, “at least a first server of the one or more servers;”, a first graphical user interface”, “a selected entity computing device including computing device processing circuitry, wherein computing device instructions, when executed by the computing device processing circuitry, cause the computing device processing circuitry to” are adding the words “apply it” with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05 (f) – the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
The other additional elements of “transmit an enhanced data packet to at least one other computing device, wherein the enhanced data packet includes at least one of the request attribute vector, the prioritization matrix, or the request quality score”, “transmits a processing resource query to one or more external entity networks”, “receive, by the at least one other computing device, processing capability response messages from the one or more entity networks indicating processing capabilities of computing resources associated with the one or more entity networks” adds insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05 (g)
	The other additional elements of: “real-time”, “automatically”, and “a system in which several hundred request submissions by requesters are communicated to several hundred approval members in an institution and in which approval of the request submissions is decided” are merely indicating a field of use or technological environment in which to apply a judicial exception, as discussed in MPEP 2106.05 (h)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a 
8.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: 
“one or more servers”, each including server processing circuitry including “a first correlation register” configured to store a first vector, and “a second correlation register” configured to store a second vector, “an entity computing device” and “a non-transitory computer readable medium” coupled to the server processing circuitry storing machine-executable instructions; “a network;” and “at least one computing device in communication”, “at least a first server of the one or more servers;”, a first graphical user interface”, “a selected entity computing device including computing device processing circuitry, wherein computing device instructions, when executed by the computing device processing circuitry, cause the computing device processing circuitry to” are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
The other additional elements of: “transmit an enhanced data packet to at least one other computing device, wherein the enhanced data packet includes at least one of the request attribute vector, the prioritization matrix, or the request quality score”, “transmits a processing resource query to one or more external entity networks”, “receive, by the at least one other computing device, processing capability response messages from the one or more entity networks indicating processing capabilities of computing resources associated with the one or more entity networks, all of which are extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. 
As discussed in MPEP 2106.05 (d)(II), the Symantec, TLI Communications, buySAFE and OIP Techs court decisions indicate “receiving or transmitting data over a network” and “sending messages over a network” are computer functions that are well-understood, routine, and conventional when they are claimed in a generic manner or as insignificant extra-solution activity.  Therefore, the conclusion that the steps of transmits and receive are well-understood, routine, and conventional computer functions is fully supported in MPEP 2106.05(d)(II) under Berkheimer Option 2.  
These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept.  Thus, the claim is not eligible at Step 2B.
9.	Dependent claims 2-3, 6-12, 14, 16-18, merely add additional elements to the abstract idea of independent claims 1, 19 & 20 respectively, for example, further recites claims 2-3, 8-9, & 16-17 all add extra-solution activity the abstract idea and when considered in combination with the judicial exception. These additional elements only amount to performing the necessary data gathering/processing/transmitting steps to carry out the abstract idea, as discussed in MPEP 2106.05(g).   Claims 6, 7, 10-12, 14, & 18 recite “select…one other computing device that has the greatest processing capacity”, “select…based on a type of processing task”, “determine…weighting factors for each entry of the prioritization matrix”, “generate in response to calculating a decision prediction”, “comparing the request quality score to an average request quality score”, “determine a routing scheme classification for the request submission”, and “automatically approve the modification request submission” only serve to further narrow the abstract ideas recited in the independent claim, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 19, & 20.  Accordingly, the dependent claims fail to impose any meaningful limits on integrating the abstract idea into a practical application.  Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-

Response to Arguments
10.	Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101

Applicant argues “The present invention relates to problems found in institutions which large numbers of employees, such as universities that have hundreds or thousands of faculty members, are often under a large administration burden when it comes to processing and approving or disapproving employee requests. An aspect of the presently claimed invention is a solution that involves reduction of the processing burden for processing and approval in a platform for automated management of requests. Another computing device, in the approver side of the platform (see FIG. 13), is configured to automatically route one or more received request submissions with corresponding request quality scores through an approval chain. The solution involves reduction in processing burden on the other computing device that would perform the routing of the request submissions. The solution includes selecting, by the at least one other computing device, an entity computing device from among the one or more entity networks to allocate processing resources from in order to reduce the processing burden. 
Applicant has amended the independent claims to recite a practical application of reducing processing burden in a computing platform for deciding approval of request submissions. Applicant submits that the amended independent claims recite significantly more than an abstract idea.”  The Examiner respectfully disagrees.
	The response is unpersuasive and section 2106.05(a) of the MPEP discusses in computer-related technologies the examiner should determine whether the claim purports to improve computer capabilities or invokes computers merely as a tool. In the instant case, the improvement (i.e., solution) alleged by Applicant is an improvement to the commercial practice of request/resource management and not to the functioning of a computer or to any other technology or technical field.  Additionally in section 2106.05 (f) of the MPEP, the claims are ineligible because the additional elements relied upon by Applicant including “the at least one other computing device” provides only a result oriented solution.  For instance, a claim that generically recites an effect of the judicial exception such as in order to reduce the processing burden amounts to a claim that is merely adding the words “apply it” to the judicial exception. Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). It is important to note the judicial exception alone cannot provide the improvement. As such, the purported solution and additional limitations as recited are insufficient to integrate the judicial exception into a practical application or provide an inventive concept.  For these reasons, the 101 rejections are being maintained.

With Respect to Rejections Under 35 USC 103
Rejections under this section have been withdrawn based on applicant’s amendments to the claims 1, 19, & 20.  Closet prior art to the invention includes Boyacigiller (20160092267), Grady-Smith (20170236081), and Chen (20130084878) None of the prior art alone or in combination teaches the claimed invention recited in claims 1, 19, and 20, wherein the novelty is in the combination of all the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Publication number: US 20070072618, Publication date: Mar. 29, 2007, Name of inventor: Ilya Freytsis, [abstract]: Methods and apparatus are provided for allocating resources in a distributed environment, such as a packet network, based on a network assessment. One or more resources are allocated to a request in a distributed environment by identifying one or more potential resources to handle the request; obtaining a network connection assessment between the requester and the one or more potential resources; and assigning at least one of the one or more potential resources to the request based on the evaluation.

Publication number: WO 02/27605 A1, Publication date: Apr. 4, 2002, Name of inventor: Kathleen Hunderup, [abstract]: The system and process of the present .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629